DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10, 13-19 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 15, the phrase “or a pivotable lever” is misdescriptive of the elected embodiment [Species D] since the pivotable lever is directed towards a non-elected embodiment [Species B] and therefore is not subject for review on the merits at this stage of the prosecution.  Accordingly, the use of two distinct embodiments [one elected and the other unelected] within the same claim renders the claim unclear and confusing since the metes and bounds of patent protection being sought by applicant are unascertainable [The examiner suggests deleting the language with regards to the pivotable lever].  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116288 in view of Hazzard [US 8,464,408] and further in view of Huang [US 2014/0314347].  WO`288 teaches of a device (fig. 2) for fixing a drawer (3) on a rail (7) of a pullout guide (4), comprising: a clamping mechanism (shown in figs. 3 & 9 for instance), which comprises a housing (10, 20’) having a support wall (viewed as one of the boundary walls) facing a receptacle (viewed as a receiving space within the housing), into which an oblong retaining part (50) is insertable to fix the retaining part on the housing (shown), and at least two movable clamping bodies (30) associated with the receptacle (fig. 9), the at least two movable clamping bodies pressing on one side on the retaining part (as shown, they each press on a respective side) and on an opposing side on the support wall (shown) to prevent withdrawal of the retaining part after installation of the retaining part in the receptacle.  WO`288 teaches applicant’s basic inventive claimed device as outlined {mapped} above; but does not 1) show the clamping mechanism including a spring to pre-tension the movable clamping bodies in a clamping position or detail aspects of the support wall inclination relative to the receptacle as prescribed by applicant, and does not show 2) an unlocking element.  Concerning the features of the clamping mechanism, Hazzard is cited as an  Hazzard’s clamping mechanism includes a housing (fig. 5) having a support wall (20) facing a receptacle (viewed as the interior space), into which the oblong retaining part (30) is insertable to fix the retaining part on the housing (shown), and at least two movable clamping bodies (22) disposed in the receptacle (fig. 9), the at least two movable clamping bodies pressing on one side on the retaining part (shown) and on an opposing side on the support wall (shown) to prevent withdrawal of the retaining part after installation of the retaining part in the receptacle, the support wall being aligned inclined in relation to an insertion direction of the retaining part so that the receptacle widens in the insertion direction (shown as from top to bottom in fig. 5), wherein the clamping bodies are pre-tensioned via a spring (26) in a clamping position.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace WO`288’s clamping mechanism for the clamping mechanism as taught by Hazzard because this similar, yet alternative, arrangement would enhance the versatility of WO`288’s device by providing a clearly defined means by which the circular bodies are spatially maintained within the housing and biased towards an entry opening in order to readily accept an end of the retaining part as it moves towards the housing and into the receptacle thereby firmly securing the retaining part to the housing via the clamping force produced from the displacement of the clamping bodies relative to the inclined support wall.  Concerning the features of an unlocking element, Huang is cited as an evidence reference for the known teaching of a coupling device used along a sliding rail assembly in an analogous art.  Huang discloses the use of an unlocking element (15) by means of which a retaining part (part of the rail) is unlocked.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to include an unlocking element in view of Huang’s teaching because this arrangement would enhance the versatility of WO`288’s device by allowing for a quick and easy way to uncouple the device from the hardware thereby saving a user time and frustration that can be brought about by a cumbersome coupling assembly.  Regarding Claim 2, as modified, an angle between the retaining part and the support wall is less than a permissible friction angle in dependence on utilized materials of the retaining part, the movable clamping body, and the support wall (note the angle as outlined in the fig. 5 of Hazzard for instance).  Regarding Claim 3, as modified, the movable clamping bodies comprise at least two rotatable clamping bodies (note multiple bodies depicted), and wherein the retaining part is insertable between the at least two rotatable clamping bodies, which are each supported by the support wall on a side facing away from the retaining part (shown).  Regarding Claim 4, as modified, two support walls (opposing inlet walls as depicted in plain view) are provided, which spread out in a wedge shape in the insertion direction (shown).  Regarding Claim 5, as modified, an angle between the insertion direction of the retaining part and the support wall is between 1 and 20 degrees (shown – in a manner similar to applicant’s depiction).  Regarding Claim 7, as modified, the support walls are integrally formed with the housing (shown).  Regarding Claim 8, as modified, the clamping bodies are formed as balls.  Regarding Claim 9, as modified, the retaining part is formed as a web (WO`288 shows an elongated web, Hazzard shows an elongated shaft – either could be used interchangeably).  Regarding Claim 10, as modified, a slotted opening (note opening of Hazzard) for inserting the retaining part is formed on the housing.  Regarding Claim 13, as modified, the housing can be arranged on the drawer (3) via a running rail (7) of the pullout guide {of WO`288} and the retaining part can be arranged on a guide rail (5) of the pullout guide {WO`288}.  Regarding Claim 14, as modified, a clamped connection can be canceled out by a relative movement between the clamping bodies and the retaining body transversely to the insertion direction of the retaining part via a magnet (34).  Regarding Claim 15, as modified, the housing comprises an opening (opening of Hazzard) for the retaining part, into which the retaining part is insertable in the insertion direction and is extendable transversely to the insertion direction (such as by slight lateral deflection of the retaining part).  Regarding Claim 16, as modified, the housing can couple with an adjustment unit (18, 21) to be able to fix the drawer adjustably in relation to the rail in at least one direction.  Regarding Claims 17-19, WO`288 teaches applicant’s basic inventive claimed device as outlined {mapped} above; but does not show the incorporation of an additional adjustment unit in order to make adjustments in two planes.  Concerning the features of an additional adjustment unit, Huang is again cited as an evidence reference for the known teaching of a coupling device used along a sliding rail assembly in an analogous art.  Huang discloses the use of a first adjustment means (6) in order to enact a vertical adjustment of a drawer relative to a rail, where a wedge-shaped adjustment element (5) is provided for the vertical adjustment; and a second adjustment means (3) in order to enact a lateral adjustment of the drawer relative to the rail.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to include an additional adjustment means while further modifying the vertical adjustment in order to accommodate a wedge-shaped adjustment element in view of Huang’s teaching because this arrangement would enhance the versatility of WO`288’s device by allowing for both vertical and lateral adjustment of the drawer relative to the rail thereby increasing the amount and type of adjustment that can be performed.  Regarding Claim 21, as modified, a piece of furniture (1) having at least one drawer (3), which is held movably via at least one pullout guide (4), and is fixed in a clamping manner on a rail (7) of the pullout guide via the device (fig. 3).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the combination of references as mapped within the current rejection.  With regards to the Hazzard reference, the examiner notes that the reference includes a similar structure that performs the same function, i.e., a retaining means used to releasably engage a pin.  The retaining part is able to be inserted into the receptacle housing the clamping bodies and prevent withdrawal of the retaining part after installation.  The aspect of unlocking or releasing of the device is a moot point since specific subject matter is not represented within the pending claims.  Claim 14 only accounts for a cancellation of the clamped connection via a relative movement between the bodies and the body transversely to the insertion direction of the retaining part, which would be similarly accomplished within Hazzard (just by use of a different technique – magnetic force) and as thus is not disqualified as a viable teaching reference.  The examiner further notes that the unlocking element (50) of the instant invention does not engage the clamping bodies (with regards to applicant’s traversal of Hazzard), but is situated to engage rail (8’) in a manner similar to Huang’s unlocking element (15) engaging rail (71). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 7, 2022

/James O Hansen/Primary Examiner, Art Unit 3637